     Case 2:19-cr-00595-CAS Document 144 Filed 07/06/21 Page 1 of 8 Page ID #:1137



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     CHELSEA NORELL (Cal. Bar. No. 280831)
4    LINDSAY M. BAILEY (Cal. Bar. No. 285047)
     Assistant United States Attorneys
5    Violent and Organized Crime/International Narcotics
     Money Laundering, and Racketeering Sections
6         1300/1400 United States Courthouse
          312 North Spring Street
7         Los Angeles, California 90012
          Telephone: (213) 894-2624/6875
8         Facsimile: (213) 894-0142
          Email:      chelsea.norell@usdoj.gov
9                     lindsay.bailey@usdoj.gov

10

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                             UNITED STATES DISTRICT COURT
13
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,                No. CR 19-595(A)-CAS
15
                Plaintiff,                    GOVERNMENT’S PROPOSED VOIR DIRE
16
                      v.                      Trial Date: July 13, 2021
17                                            Trial Time: 9:00 a.m.
     EDWARD BUCK,                             Location:   Courtroom of the
18                                                        Hon. Christina A.
                Defendant.                                Snyder
19

20         Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys Chelsea Norell and
23   Lindsay M. Bailey, and defendant EDWARD BUCK, by and through his
24   counsel of record Christopher A. Darden and Ludlow Barrington Creary
25   II, hereby respectfully request that the Court ask the
26   //
27   //
28
     Case 2:19-cr-00595-CAS Document 144 Filed 07/06/21 Page 2 of 8 Page ID #:1138



1    prospective jurors the attached questions during voir dire, in

2    addition to the Court’s standard voir dire questions.

3

4     Dated:   July 6, 2021                Respectfully submitted,

5                                          TRACY L. WILKISON
                                           Acting United States Attorney
6
                                           SCOTT M. GARRINGER
7                                          Assistant United States Attorney
                                           Chief, Criminal Division
8

9                                                /s/
                                           CHELSEA NORELL
10                                         LINDSAY M. BAILEY
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14    Dated: July____, 2021

15                                         CHRISTOPHER A. DARDEN
                                           LUDLOW BARRINGTON CREARY, II
16
                                           Attorneys for Defendant
17                                         EDWARD BUCK

18
19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00595-CAS Document 144 Filed 07/06/21 Page 3 of 8 Page ID #:1139



1                     GOVERNMENT’S REQUESTED VOIR DIRE INSTRUCTIONS

2    I. PRIOR EXPERIENCE WITH CRIMINAL CASES/LAW ENFORCEMENT

3          1.    Have you or any of your close friends or relatives ever

4    been involved in a criminal case either as a victim, defendant, or

5    witness?

6                a.     What type of case was it?

7                b.     What was your relationship to that case?

8                c.     When did the case take place?

9                d.     Where did the case take place?

10               e.     Was anyone arrested?

11               f.     Which law enforcement agency was involved?

12         2.    Have you or any of your close friends or relatives ever had

13   a negative experience involving the police or any member of law

14   enforcement?

15               a.     Who had the experience?

16               b.     What was the experience?

17               c.     When was the experience?

18               d.     Which law enforcement agency was involved?

19               e.     Do you have any positive or negative feelings about

20   law enforcement or the criminal justice system as a result of that

21   experience?

22         3.    Have you or any of your close friends or relatives ever

23   filed a lawsuit or complaint concerning the conduct of a law

24   enforcement officer?

25   ///

26   ///

27   ///

28   ///
     Case 2:19-cr-00595-CAS Document 144 Filed 07/06/21 Page 4 of 8 Page ID #:1140



1          4.    Have you or any of your close friends or relatives ever

2    been accused, arrested, indicted, charged, or convicted in a criminal

3    case (excluding infractions and traffic offenses)?

4                a.   What type of case was it?

5                b.   When was the case?

6                c.   What was the accusation/charge?

7                d.   What was the outcome?

8          5.    Do you have any general feelings or beliefs about law

9    enforcement officers that would prevent you from fairly assessing the

10   credibility of law enforcement officers who may testify in this case?

11         6.    Are you inclined to give the testimony of a law enforcement

12   officer more credibility than you would give that of a civilian

13   witness, just because he or she is a law enforcement officer?

14         7.    Do you have any general feelings or beliefs about the

15   criminal justice system that would prevent you from rendering a fair

16   and impartial verdict in this case?

17   II. PRIOR KNOWLEDGE OF DEFENDANT/THIS INVESTIGATION

18         8.    Have you heard of Edward Buck?       If so, what have you heard

19   about him?

20         9.    Have you heard or read about the investigation into the

21   deaths of Gemmel Moore and Timothy Dean?         What have you heard or

22   read?

23         10.   Have you developed opinions about the investigation or

24   Edward Buck?

25         11.   Could you set aside any opinions you have about Edward Buck

26   or the investigation and consider only the evidence presented in this

27   trial in rendering a fair and impartial verdict?

28   ///

                                             2
     Case 2:19-cr-00595-CAS Document 144 Filed 07/06/21 Page 5 of 8 Page ID #:1141



1    III. PRIOR EXPERIENCE WITH CONTROLLED SUBSTANCES

2          12.   Have you or any of your close friends or relatives ever had

3    a drug dependency or drug addiction problem?

4          13.   Have you had a close friend or relative die of a drug

5    overdose?

6          14.   Have you or any of your close friends or relatives been

7    drugged unknowingly or against your or their will?

8          15.   Have you or any of your close friends or relatives ever

9    been arrested or convicted for a drug-related offense?

10         16.   Do you or any of your close friends or relatives believe

11   that federal and state laws regarding the sale and distribution of

12   drugs are unfair or improper in any manner?

13         17.   Do you or any of your close friends or relatives believe

14   that drug laws should not be enforced?

15         18.   Do you have any views on drug laws as they relate to

16   methamphetamine?     GHB?   Prescription pills?

17         19.   A person does not need to sell drugs to distribute them.

18   It is illegal to knowingly give controlled substances to another

19   person, even if that other person willingly accepts it.            Does anyone

20   have a view on that aspect of the law?

21   IV. VIEWS ON PROSTITUTION

22         20.   Do you have any strongly-held personal beliefs or opinions

23   regarding prostitution?

24         21.   Do you believe that any adult who wants to pay for sexual

25   activity with another adult should be able to do so?

26   ///

27   ///

28   ///

                                             3
     Case 2:19-cr-00595-CAS Document 144 Filed 07/06/21 Page 6 of 8 Page ID #:1142



1    V. VIEWS ON HOMELESSNESS

2          22.   Do you have any strongly-held personal beliefs or opinions

3    regarding individuals who receive government assistance?            What about

4    individuals who are homeless?

5          23.   Do you believe that individuals who are homeless or on

6    government assistance are untrustworthy in any way?

7    VI. VIEWS ON DRUG ADDICTION

8          24.   Do you have any strongly-held personal beliefs or opinions

9    regarding individuals who are addicted to drugs?

10         25.   During this trial, you will hear testimony from individuals

11   who have a drug dependence who may not remember every detail of their

12   experiences.    Will you be able to judge their testimony as you would

13   any other witness, or would you find their testimony inherently

14   unreliable because they are addicted to drugs?

15   VII. VIEWS ON COOPERATORS

16         26.   Sometimes individuals who participated in criminal activity

17   will testify at trial or cooperate with the government.            Does anyone

18   have any views on these types of witnesses?

19         27.   Would your view of the cooperating person be affected if

20   you knew that the person had an agreement with the government and

21   would face penalties under the agreement if he testified

22   untruthfully?

23         28.   Would your view of the cooperating person be affected if

24   other independent evidence in the case supported that person’s

25   testimony?

26   ///

27   ///

28   ///

                                             4
     Case 2:19-cr-00595-CAS Document 144 Filed 07/06/21 Page 7 of 8 Page ID #:1143



1    VIII.       VIEWS ON PUNISHMENT

2          29.   This case involves allegations of serious offenses,

3    including drug distribution, drug distribution resulting in death,

4    maintaining a drug premise, and human trafficking.           As I will

5    instruct you, punishment for any conviction, to the extent there are

6    any, is solely for the Court to decide.         Do you have any concerns

7    about the severity of any potential punishment I might impose for a

8    conviction in this case?

9          30.   Would this concern affect your ability to fairly analyze

10   the evidence and cause you to hesitate in rendering a guilty verdict,

11   even if the evidence convinced you beyond a reasonable doubt of a

12   defendant’s guilt?

13   IX. VIEWS ON THE LAW ENFORCEMENT AGENCIES INVOLVED

14         31.   You are likely to hear testimony from employees of the Los

15   Angeles Sheriff’s Department and the Drug Enforcement Administration

16   (“DEA”).    Do you have any negative opinions about any of these

17   agencies that may affect how you view their testimony?

18         32.   To the extent that you are aware of news coverage of these

19   agencies, will you be able to set aside anything you have read or

20   seen and analyze each witness in this case based only on your view of

21   the evidence and testimony in this case and not anything you have

22   read or seen?

23   X. FORENSIC EVIDENCE

24         33.   Do you think, in the digital age, in order to prove someone

25   guilty of a crime, law enforcement should be required to present

26   forensic evidence (e.g., DNA, fingerprints, audio/video recordings)

27   in order to conclusively establish this guilt?

28   ///

                                             5
     Case 2:19-cr-00595-CAS Document 144 Filed 07/06/21 Page 8 of 8 Page ID #:1144



1    XI. KNOWLEDGE OF POTENTIAL WITNESSES

2          34.   Do you know or are you familiar with any of the following

3    individuals, who may be witnesses in this case?          [The Court is

4    respectfully requested to read the government’s and defendants’

5    witness lists.]

6    XII. GENERAL ABILITY TO SERVE AS A JUROR ON THIS CASE

7          35.   If you are selected as a juror and hear this case, you will

8    be required to deliberate with eleven other jurors.           This will

9    require you to discuss the evidence and the law in this case with the

10   eleven other jurors.      Is there anything that leads you to believe

11   that you would be unable or unwilling to engage in such discussions?

12         36.   There are some people who, for moral, ethical, or religious

13   reasons, may find it difficult or uncomfortable to pass judgment on

14   the conduct of others.      Is there anyone of you who holds such

15   beliefs, or who might be affected by such beliefs?

16         37.   Irrespective of your personal feelings about any issue that

17   may arise in this case, will you follow the law as the Court

18   instructs you to during this case?

19         38.   Knowing what you now know about this case, do you have any

20   reservations about your ability to hear the evidence, deliberate and

21   return fair and impartial verdicts?

22         39.   Is there any medical reason that would make it difficult

23   for you to serve on this jury?

24

25

26

27

28

                                             6
